Order entered December 7, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00909-CR

                              EX PARTE QUINCY BLAKELY

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. WX18-90017-M

                                          ORDER
       Before the Court is appellant’s December 3, 2018 motion emergency motion to stay trial

court proceedings. In his motion, appellant requests that the Court stay trial court proceedings

and in particular his trial scheduled for December 10, 2018. Appellant’s motion is DENIED.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE